Citation Nr: 1039919	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-39 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent on an 
extra-schedular basis before January 28, 2008, and beginning 
April 1, 2008, for histiocytosis X.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1973 to July 
1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Jurisdiction over the claim was subsequently 
transferred to the RO in Nashville, Tennessee.  

This case was most recently before the Board in November 2008, at 
which time the Veteran's claims for higher schedular ratings were 
denied and the issue of entitlement to a higher rating for 
histiocytosis X on an extra-schedular basis was remanded for 
referral to the Director of the VA Compensation and Pension 
Service.  In April 2009, a designee of the Director denied 
entitlement to an extra-schedular rating in excess of 30 percent.  
The Appeals Management Center (AMC) in Washington, DC continued 
the denial of the claim in June 2009.  The case has now been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The schedular criteria are inadequate and there are 
exceptional factors in that the Veteran's left hip disability 
precluded him from securing or following any form of 
substantially gainful employment consistent with his education 
and industrial background for the period prior to January 28, 
2008.

2.  The left hip disability was assigned a temporary total rating 
for convalescence from January 28, 2008, through March 2008.

3.  During the period beginning April 1, 2008, there have been no 
exceptional factors related to the Veteran's left hip disability.




CONCLUSION OF LAW

The criteria for an extra-schedular 100 percent rating for 
histiocytosis X  for the period prior to January 28, 2008, have 
been met, but the criteria for an extra-schedular rating for the 
disability have not been met during the period beginning January 
28, 2008.  38 C.F.R. §§ 3.321(b), 4.16(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that the Veteran was mailed letters in June 
2003 and January 2008 advising him of what the evidence must show 
and of the respective duties of VA and the claimant in obtaining 
evidence.  In March 2006, the Veteran was mailed a letter 
providing him with appropriate notice with respect to the 
disability-rating and effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  The Veteran was afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.



Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability or 
disabilities, provided that if there is only one such disability 
it is ratable at 60 percent or more, and that if there are two or 
more such disabilities at least one is ratable at 40 percent or 
more and the combined rating is 70 percent or more.  38 C.F.R. § 
4.16(a).

The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disability or disabilities shall be 
rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is 
ordinarily followed by the nondisabled to earn their livelihoods 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will 
not be considered substantially gainful employment."  38 C.F.R. § 
4.16(a).

To afford justice in exceptional situations, an extra-schedular 
rating can be provided.  38 C.F.R. § 3.321(b).  The Court has 
clarified the analytical steps necessary to determine whether 
referral for extra-schedular consideration is warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2009).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extra-schedular rating.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The Veteran is service-connected for histiocytosis X with 
multifocal eosinophilic granuloma, lytic lesions to the right 
ischium and left femoral neck, and marked adenopathy, rated as 30 
percent disabling; osteoarthritis in the right hip, rated as 10 
percent disabling; left knee internal derangement, rated as 10 
percent disabling; and right knee internal derangement, rated as 
10 percent disabling.  The Veteran's combined disability rating, 
to include the bilateral factor, is 50 percent.   

The Board notes that the most marked manifestation of the 
Veteran's service-connected histiocytosis X is a left hip 
disability.  The Board finds that the manifestations of the 
Veteran's histiocytosis X do in fact present an impairment not 
fully contemplated by the governing rating criteria.  The 
schedule is inadequate to evaluate the Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment for the period prior 
to January 28, 2008.

In June 2006, the Veteran was afforded a VA examination.  At that 
time, the Veteran reported experiencing left femoral neck and hip 
pain, associated with weakness, stiffness, swelling, a sense of 
instability/giving way, locking, easy fatigability, and lack of 
endurance secondary to focal left hip pain.  The Veteran reported 
that the pain was approximately 4 out of 10 in intensity and 
constant.  The quality of the pain was noted to be a combination 
of aching, sharp, and throbbing.  The Veteran reported that the 
pain was intensified by walking, standing, prolonged sitting, and 
weather changes.  He reported that the pain was only partially 
alleviated by ceasing the precipitating activity, rest, and 
analgesic medication.  The Veteran reported that he was 
unemployed because he was unable to stand for long periods of 
time, secondary to his hip and knee pain.  The Veteran also 
reported that he was limited to less than a quarter of a mile 
when walking because of pain, that he could only stand for less 
than 10-15 minutes without the onset of hip and knee pain, and 
that he could only sit for 5-7 minutes without the onset of hip 
pain.  The Veteran reported only being able to drive for less 
than 10 minutes at a time, that he avoided stairs, and that he 
occasionally required assistance when dressing.  

Upon physical examination, the Veteran was observed to have pain 
complaints, groaning, grimacing, guarding, and limitation of 
motion and function.  Examination of the hips revealed no 
effusion.  The Veteran had an antalgic gait, which appeared 
secondary to his hip pain.  There was mild to moderate atrophy in 
the thigh musculature.  There was tenderness to palpation over 
the Veteran's old surgical site on the left hip.  There was no 
muscle spasm appreciated.  Range of motion measurements for the 
left hip were as follows: abduction to 30 degrees, adduction to 
15 degrees, extension to 10 degrees, internal rotation to 10 
degrees, and external rotation to 10 degrees.  Imaging studies of 
the left hip revealed an intramedullary rod in place within the 
femur with the pin extending through the greater tronchanter in a 
locking device.  It was the examiners opinion that it was 
unlikely that the Veteran would be employable because of his loss 
of mobility and excessive fatigability and incoordination related 
to his left hip fracture and underlying diagnosis of 
histiocytosis X. 

The Veteran has reported that he has had trouble keeping a job 
over the years because of his hip pain.  He reported that he last 
worked as a forklift operator in 2002 in South Carolina.  The 
Veteran said that he also was assigned to work in the laundry 
while staying at an inpatient domiciliary, but that he was not 
required to do any heavy lifting.  

On January 28, 2008, the Veteran underwent a surgical procedure 
at the VA Medical Center to remove a painful intramedullary nail 
from his left femur.  A review of the January 2008 surgical 
report shows that the Veteran had experienced chronic pain over 
the lateral aspect of his left proximal femur for the preceding 
18-24 months.  X-rays revealed a Zickel-type intramedullary 
cephalomedullary device in the left femur with the transfixion 
bolt protruding 1.5 centimeters.  Surgery was indicated to remove 
the intramedullary nail to relieve the Veteran's pain and improve 
his function.

In a February 2008 VA Medical Center treatment note, it was 
reported that the Veteran was making excellent progress following 
the removal of the intramedullary nail from his left femur.  The 
examiner noted that it was his estimation that the Veteran would 
be able to return to full activity, including work, by March 10, 
2008.

In the April 2009 memorandum decision by the designee of the 
Director of Compensation and Pension Service, the Veteran was 
denied entitlement to an extra-schedular disability rating.  The 
Director's designee based this decision on the fact that the 
Veteran's left hip symptoms have been stable over the last 30 
years with no reoccurrence of the disease and because the 
evidence did not present an unusual or exceptional disability 
with such factors as marked interference with employment or 
frequent hospitalizations.

The Board finds the April 2009 memorandum decision to be in 
error.  In this regard, the Board notes that there is evidence of 
record, in particular the June 2006 VA examination report, which 
indicates that the Veteran's disability presents an exceptional 
disability picture, in that it markedly interfered with his 
ability to obtain and maintain any form of substantially gainful 
employment prior to his January 28, 2008, surgical procedure. 

The Board finds that the Veteran's symptoms consistently produce 
an unusual disability picture which exceeds the criteria for his 
left hip disability and they do not fit under any other relevant 
diagnostic code.  Additionally, the symptoms have produced total 
disability for the period prior to January 28, 2008, as the 
Veteran was unable to obtain and maintain gainful employment 
consistent with his education and industrial experience prior to 
that date as a result of the disability.  Accordingly, 
entitlement to an extra-schedular 100 percent rating is warranted 
for the period prior to January 28, 2008.  

The Veteran was granted a temporary total rating for 
convalescence from January 28, 2008, through March 2008.  
Consideration has been given to continuing the assignment of an 
extra-schedular rating past March 2008.  However, the Veteran's 
VA Medical Center physician reported that he was able to return 
to full activity, to include returning to work, as of March 10, 
2008.  There is no evidence of record indicating this was not in 
fact the case or that there were any exceptional factors 
warranting an extra-schedular rating during the period beginning 
April 1, 2008.  


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the Veteran's histiocytosis X 
warrants an extra-schedular rating of 100 percent for the period 
prior to January 28, 2008, and that the disability does not 
warrant an extra-schedular rating on or after January 28, 2008, 
the benefit sought on appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


